DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 02/19/2021. Claims 1-10 are pending and examined below. 
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“a means to transmit human body analytic information from the sensors to a transmitter receiver assembly” is not described in the Specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6, the claim limitation “a means to transmit human body analytic information from the sensors to a transmitter receiver assembly” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification fails to describe any physical structure that performs the function “to transmit human body analytic information from the sensors to a transmitter receiver assembly” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Note: for the purposes of this examination it is assumed that Applicant meant for the means to transmit was meant to be the transmitter receiver assembly. 
Regarding claims 2 and 7, the claim recites “wherein the human body analytic information is further transmitted from the transmitter receiver assembly to secondary receiver”. As written, claim 2 is a method claim, but depends on claim 1 which is an apparatus claim and thus creates indefiniteness (see MPEP 2173.05(p)). As such the claim is indefinite.
Examiner suggests changing the claims to recite “the transmitter-receiver assembly is further configured to transmit the human body analytic information to a secondary receiver”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040054291 A1 (cited in the IDS, hereinafter referred to as “Schulz”), in view of US 5729615 A (hereinafter referred to as “Yang”), US 20160361003 A1 (hereinafter referred to as “Lange”), US 20200280789 A1 (hereinafter referred to as “Schrader”), US 20080146890 A1 (hereinafter referred to as “LeBoeuf”), and US 20160361003 A1 (hereinafter referred to as “Lange”).
Regarding claim 1, Schulz, an ear worn oximeter device, teaches a pulse oximeter sensor comprising an earhook ergonomically designed to fit along the top, inside edge of a person's ear flap (1500; paragraphs [0033]-[0034]; Figures 1); 
two sensor holder paddles rotatably attached to the adjustment threads designed to fit on the inside and outside surfaces of a person's ear lobe (1700; paragraphs [0061]-[0062]; Figures 1); 
sensors which contact the inside and outside surfaces of a person's ear lobe located on the surface of each sensor holder paddles in contact with a person's ear lobe (emitter and detector are located on ear sensor 300; paragraphs [0035], [0059]-[0061]; Figure 1).
However, Schulz does not explicitly teach adjustment threads; an electrical power source; and a means to transmit human body analytic information from the sensor to a transmitter receiver assembly. 
However, Yang teaches an ear hang device with an adjustment means to provide for adjustment in fit with a user’s ear (adjustment device with a round shaft 30 that is slidably moveable along a longitudinal axis inside sliding sleeve 32; also has a stopper block 31; column 3, lines 18-65; Figure 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulz, to have an adjustment mechanism, as taught by Yang, because doing so allows the user to adjust the device to the size of the user’s ear. 
Further, Schrader, a head phone sensor device, teaches using a thread mechanism (paragraph [0033]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulz, in view of Yang, to have a thread mechanism; as taught by Schrader, since it would be the simple substitution of one known element (the sliding mechanism of Yang) with another (the thread mechanism of Schrader) in order to achieve a predictable result namely a means of adjusting and securing the position of the ear pulse oximeter device.
Additionally, LeBouef, an ear oximeter sensor, teaches an electrical power source (paragraph [0073]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulz, in view of Yang and Schrader, to have a power source, as taught by LeBouef, because doing so provides a power supply to power the device. 
Finally, Lange, a pulse oximeter device, teaches a means to transmit human body analytic information from the sensors to a transmitter receiver assembly (paragraph [0044]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulz, in view of Yang, Schrader, and LeBouef, to have a means to transmit data, as taught by Lange, because doing so provides a means of transferring data from the sensor device to a secondary device on a which a user can view the sensor data.
Regarding claim 6, Schulz, an ear worn oximeter device, teaches a pulse oximeter sensor comprising an earhook ergonomically designed to fit along the top, inside edge of a person's ear flap (1500; paragraphs [0033]-[0034]; Figures 1); 
two sensor holder paddles rotatably attached to the adjustment threads designed to fit on the inside and outside surfaces of a person's ear lobe (1700; paragraphs [0061]-[0062]; Figures 1); 
sensors which contact the inside and outside surfaces of a person's ear lobe located on the surface of each sensor holder paddles in contact with a person's ear lobe (emitter and detector are located on ear sensor 300; paragraphs [0035], [0059]-[0061]; Figure 1).
However, Schulz does not explicitly teach adjustment threads with stop fitting with a non threading component; a paddle snap which slides up and down the non threaded component; an electrical power source; and a means to transmit human body analytic information from the sensor to a transmitter receiver assembly. 
However, Yang teaches an ear hang device with an adjustment means to provide for adjustment in fit with a user’s ear with stop fitting with a non threading component and a snap which slides up and down the non threaded component (adjustment device with a round shaft 30 that is slidably moveable along a longitudinal axis inside sliding sleeve 32 (snap); also has a stopper block 31 (stop fitting); column 3, lines 18-65; Figure 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulz, to have an adjustment mechanism, as taught by Yang, because doing so allows the user to adjust the device to the size of the user’s ear. 
Further, Schrader, a head phone sensor device, teaches using a thread mechanism (paragraph [0033]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulz, in view of Yang, to have a thread mechanism; as taught by Schrader, since it would be the simple substitution of one known element (the sliding mechanism of Yang) with another (the thread mechanism of Schrader) in order to achieve a predictable result namely a means of adjusting and securing the position of the ear pulse oximeter device.
Additionally, LeBouef, an ear oximeter sensor, teaches an electrical power source (paragraph [0073]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulz, in view of Yang and Schrader, to have a power source, as taught by LeBouef, because doing so provides a power supply to power the device. 
Finally, Lange, a pulse oximeter device, teaches a means to transmit human body analytic information from the sensors to a transmitter receiver assembly (paragraph [0044]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schulz, in view of Yang, Schrader, and LeBouef, to have a a means to transmit data, as taught by Lange, because doing so provides a means of transferring data from the sensor device to a secondary device on a which a user can view the sensor data.
Regarding claims 2 and 7, Schulz, in view of Yang, Schrader, LeBouef and Lange, teaches wherein the human body analytic information is further transmitted from the transmitter receiver assembly to secondary receiver (paragraph [0040]; as taught by Lange).
Regarding claims 3 and 8, Schulz, in view of Yang, Schrader, LeBouef and Lange, teaches wherein the means to transmit the human body analytic information from the transmitter receiver assembly to a secondary receiver is wireless (paragraph [0040]; as taught by Lange).
Regarding claims 4 and 9, Schulz, in view of Yang, Schrader, LeBouef and Lange, teaches wherein the secondary receiver is a smart phone capable of utilizing the human body analytic information (paragraph [0040]; as taught by Lange).
Regarding claims 5 and 10, Schulz, in view of Yang, Schrader, LeBouef and Lange, teaches wherein the electrical power source is a battery attached to the pulse oximeter sensor (paragraph [0073]; as taught by LeBouef).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792